ORDER
PER CURIAM:
AND NOW, this 12th day of August, 1992, upon consideration of the Report and Recommendations of the Disciplinary *103Board dated December 12, 1991, the Petition for Review and Answer thereto, it is hereby
ORDERED that Joseph J. Liberati be and he is suspended from the Bar of this Commonwealth for a period of eighteen (18) months, and he shall comply with the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
CAPPY, J., dissents.